Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “substantially similar in shape.” The term “substantially similar” The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is being interpreted as requiring the same shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. [US 2016/0332507 A1, hereinafter “Sweeney”].
Regarding claim 1. 
Sweeney discloses a heater [the embodiment of Fig. 3, applied to the frame of Fig. 1 as intended , see Par. 0024] for a cabin of a vehicle [Par. 0002], comprising:
 a frame [1 and 2, Fig. 1] having spaced apart longitudinal supports [1 and 2] to locate a common electrical return and a power input [Par. 0018; note that the completion of the electrical circuit requires both power input and an electrical return, thus the longitudinal support inherently teaches an electrical return]; 
a ceramic heater [12b, NTC resistor in Fig. 3, which is a “ceramic heating resistor,” Par. 0009]; and 
at least one positive temperature coefficient (PTC) element  [12a, PTC resistor] contacting a surface of the ceramic heater [Fig. 3 and Par. 0024], each of the ceramic heater and the at least one positive temperature coefficient element extending between the spaced apart longitudinal supports [Fig. 3 and Fig. 1] thereby being electrically connected to the common electrical return and the power input [via contact plates 11].
Regarding claim 9. 
Sweeney discloses The heater of claim 1, further including a locator [frame 13] for receiving the at least one PTC element [Fig. 3], (“the locator for positioning one or more PTC elements to adjust heating potential of the heater”: this is the intended use of the locator. However, positioning one or more PTC elements in the frame will allow the heating potential to be adjusted).
Regarding claim 10. 
Sweeney discloses The heater of claim 1, further including two heat sinks [4, Fig. 1, of which there are two per “rod” in Fig. 3] to enclose therein from a top and bottom [herein defined as left-right in Fig. 1] the ceramic heater and the at least one PTC element [of Fig. 3/as set forth with respect to claim 1 above].
Regarding claim 11. 
Sweeney discloses The heater of claim 10, further including a conductive shim [two plates 15, Fig. 3, which are electrically insulating ceramics but conduct heat e.g. Par. 0018/0020] (“to assist in heat transfer between the two heat sinks”: this is the intended use of which this heat conducting element(s) is/are capable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney.	
Regarding claim 12, Sweeney discloses the heater set forth above but fails to disclose another two supports. However, the claimed configuration, including another two spaced apart longitudinal supports adjacent to the spaced apart longitudinal supports thereby sharing the common electrical return and locating another power input, the another two spaced apart longitudinal supports having extending there between another ceramic heater and at least one other PTC element contacting a surface of the another ceramic heater and being electrically connected to the common electrical return and the another power input, amounts to a duplication of parts [two heaters are placed side by side, with their electrical returns in contact]. In this case, no new or unexpected result is achieved by adding a second heater beside the first with their returns in electrical contact. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by duplicating the heater, placing the two heaters side by side as claimed, in order to allow for increased heating potential without redesigning the device. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Claim(s) 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Park [KR 20-0344601 Y1].
Regarding claim 13, 
Sweeney discloses the apparatus substantially as set forth with respect to claim 1 above. Sweeney further discloses the ceramic heater to lower inrush current of each of the plurality of PTC elements upon initial powering [“By connecting an NTC resistor in series with one or more PTC resistors, inrush currents can be limited,” Par. 0005].
In the embodiment of Fig. 3, Sweeney fails to disclose a single ceramic heater and plurality of PTC elements contacting a same surface of the ceramic heater. However, in another embodiment, Sweeney teaches that one ceramic heater may be used for a plurality of PTC heating elements [“A single NTC heating rod is sufficient to provide inrush current protection for all PTC heating rods,” Par. 0007; Fig. 1]. 
However, Park teaches, in a heating device, a plurality of PTC heating elements [20, Fig. 3] and a single NTC heating element [30, equivalent to the NTC element of Sweeney which is ceramic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney, Fig. 3, by replacing the plurality of NTC heating elements with a single NTC heating element as taught by Park because this combination is sufficient to limit inrush current while simplifying construction. Note that the combined Sweeney-Park results in the PTC elements contacting a same surface of the single ceramic heater as claimed, because in Sweeney the PTC elements all contact one side of  the NTC elements, so combining them results in the one surface being contacted.
Regarding claim 18. 
The modified Sweeney discloses The heater of claim 13, further including two heat sinks [4, Fig. 1, of which there are two per “rod” in Fig. 3] to enclose therein as a unit from a top and bottom [herein defined as left-right in Fig. 1] one ceramic heater and the PTC elements [of Fig. 3/as set forth with respect to claim 1 above].
Regarding claim 19. 
The modified Sweeney discloses a plurality of said units, each having said two heat sinks enclosing therein one ceramic heater and more than one PTC elements in contact with the one ceramic heater [Fig. 1, where the individual heating “rods” are the units shown in Fig. 3].
Regarding claim 20. 
The modified Sweeney discloses each of the plurality of said units extend parallel between the spaced apart longitudinal supports and electrically connect to the common electrical return and the power input [Fig. 1, where the individual heating “rods” are the units shown in Fig. 3].

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney or Sweeney-Park as applied to claim 13, in view of Min et al. [20190084374 A1, hereinafter “Min”].
Regarding claims 2 and 14,
Sweeney discloses the apparatus set forth above but fails to disclose the power input includes a plurality of conductive rails spaced apart and electrically isolated from one another.
However, Min teaches, in a heater, a power input [2210 and 2220], wherein
the power input includes a plurality of conductive rails [2210 and 2220, Fig. 4] spaced apart and electrically isolated from one another [because 2210 and 2220 are capable of being powered separately, therefore they must be electrically isolated; see Par. 0099,0101] to individually supply power to either a first heater or the at least one PTC element [Par. 0101, where here the two heaters are 121-1 and 121-2], but not both [each rail contacts one or the other set of heating elements]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by replacing the power input with a power input comprising a plurality of conductive rails as taught by Min in order to selectively power different heating elements [Min Par. 0101]. Regarding the first heating element being the ceramic heating element: this is taught by Sweeney, so one of ordinary skill would reasonably be apprised of the benefits of applying power to either the ceramic heating element or the PTC element as claimed. 

Claim(s) 3-7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (or Sweeney-Min for claim 3 or Sweeney-Park-Min for claim 15) in view of Kawate et al. [US Pat. 5471034, hereinafter “Kawate”].
Regarding claims 3 and 15, the modified Sweeney discloses The heater of claim 2/14, wherein each of the ceramic heater and the at least one PTC element have an associated conductive extension [respective contact plates 11, Fig. 3].
Sweeney fails to teach the conductive extension passing through rails and being folded. However, Kawate teaches, in a heater, a frame having spaced apart longitudinal supports to locate a common electrical return [26.3, Fig. 3] and power input [28.3, Fig. 3], wherein the power input [28.3, see Figs. 1 and 3] includes a slot [28.4, Fig. 1] whereby a conductive extension of the heater [28.1] passes through. Kawate further teaches each of the ceramic heater and the at least one PTC element have an associated conductive extension [28.1, Fig. 1] that passes through the  conductive rails that can be folded into contact with the power input conductive rail [Col. 5 lines 1-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by forming the power input to have a slot through which a conductive extension of the heater passes as taught by Kawate in order to ensure a stable, rigid attachment between the elements [Kawate Col. 5 lines 1-5].
The modified Sweeney-Min teaches the plurality of conductive rails, where the contacts are made with one of the plurality of rails but not both, as set forth above. Therefore, the modified Sweeney-Min as modified by Kawate above would reasonably convey a conductive extension that passes through the  conductive rails that can be folded into contact with one of the plurality of conductive rails but not both as claimed.
Regarding claim 4, the modified Sweeney discloses The heater of claim 3, wherein each of the plurality of conductive rails includes an aperture [Annotated Fig. 4 below] (“for receiving a fastener to tighten into contact with one another either the ceramic heater and a first of the plurality of conductive rails or the at least one PTC element and a second of the plurality of conductive rails upon the conductive extensions of the ceramic heater and the at least one PTC element passing through the plurality of conductive rails” is the intended use of the aperture. It is capable of receiving a fastener which may be tightened into contact the ceramic heater or PTC heater and one of the two rails upon the rails receiving the heater/PTC element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Sweeney to include the apertures as taught by Min in order to allow the device to be fastened together [see Min Fig. 6].


    PNG
    media_image1.png
    348
    375
    media_image1.png
    Greyscale


Regarding claims 5 and 16, the modified Sweeney discloses the plurality of conductive rails have a same shape but offset from one another in a direction parallel to the longitudinal extent of the longitudinal supports  [in Min Fig. 4 as set forth above]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by replacing the power input with a power input comprising a plurality of spaced, same-shape conductive rails as taught by Min in order to selectively power different heating elements [Min Par. 0101].
Regarding claim 17, the modified Sweeney discloses the heater substantially as set forth with respect to claim 4 above.

Regarding claim 6, Sweeney discloses the apparatus set forth above but fails to disclose the structure of the electrical return. However, Kawate teaches, in a heater, a frame having spaced apart longitudinal supports to locate a common electrical return [26.3, Fig. 3] and power input [28.3, Fig. 3], 
wherein the common electrical return [26.3, see Figs. 1 and 3] includes a slot [26.4, Fig. 1] whereby a conductive extension of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by forming the electrical return to have a slot through which a conductive extension of the heater passes as taught by Kawate in order to ensure a secure, rigid attachment between the elements [Kawate Col. 5 lines 1-5]. Regarding the extension of the heater being the ceramic heater, selecting the extension to be of this rather than the PTC heater would have been obvious to one of ordinary skill because it amounts to selecting one of two options [either the ceramic or PTC heater being connected].
Regarding claim 7. 
The modified Sweeney teaches the heater of claim 6 above. Sweeney fails to teach the claimed springs. However, Kawate teaches, wherein a plurality of springs [16, Fig. 1] contact [indirectly, through additional elements] and bias [the springs apply a force to] the conductive extension upon passing through the slot [the springs apply a force to the ends--because they apply a force to the body which is connected to the ends--when the heating elements are inserted into the frame. See Col. 4 lines 31-35]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Sweeney by adding the springs as taught by Kawate in order to “place a selected amount of compressive force among the electrically conductive components of the module to provide a good electrical and thermal connection therebetween,” Col. 4 lines 34-36].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Miss et al. [US 20180326817 A1, hereinafter “Miss.”]
Regarding claim 8. Sweeney further discloses an alumina insulator [11, Par. 0020] contacting the at least one PTC element on a side opposite a side where the ceramic heater contacts the at least one PTC element [Fig. 3].
Sweeney discloses the insulator being “insulating ceramic like alumina” and not specifically AlN. However, Miss teaches, in a heating device, an insulation layer which is aluminum nitride [Par. 0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sweeney by forming insulating sheet 11 to be of AlN as taught by Miss because it amounts to a simple substitution of one electrically insulating material known in the art for another with predictable results [electrically insulating while having good thermal conductivity, Miss Par. 0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761